United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                             June 9, 2005

                                                Before

                                 Hon. Richard D. Cudahy, Circuit Judge
                                 Hon. Michael S. Kanne, Circuit Judge
                                  Hon. Terence T. Evans, Circuit Judge




IFC CREDIT CORPORATION,                         )
                                                )
        Plaintiff-Appellant,                    )        Appeal from the United States District
                                                )        Court for the Eastern District of
                                                )        Wisconsin
No. 04-2096                      v.             )
                                                )        No. 02 C 1015
                                                )        Aaron E. Goodstein, Magistrate Judge
BULK PETROLEUM CORPORATION                      )
and DARSHAN S. DHALIWAL                         )
                                                )
        Defendants-Appellants.                  )

                                               ORDER

        On consideration of the petition for rehearing of plaintiff-appellant filed on
April 29, 2005, in the above-captioned case, all of the judges on the panel have voted to deny
rehearing. Therefore, the petition is DENIED.

        The opinion is hereby amended as follows: On page 8, lines 10-12, first full paragraph, should
read: “Here, by contrast, there was no misrepresentation or proactive deception; Bulk merely sent the
check to the wrong party.”